Chief Justice VOLLACK
dissenting:
The majority holds that the doctrines of res judicata and collateral estoppel do not apply in this ease “because no final judgment had been entered on the jury verdict when M.C. sought to intervene, and M.C.’s motion to intervene was filed in the same case in which the jury verdict was delivered.” Maj. op. at 357. The majority also holds that the doctrines of res judicata and collateral estop-pel do not bar M.C.’s claim because “M.C. was not a party or in privity with the State in the proceedings that led to the jury verdict of non-paternity.” Id. I dissent because, contrary to the majority’s conclusion, the record in this case indicates that a final judgment was entered on the jury verdict of non-paternity. Furthermore, I dissent because I believe that the doctrines of res judicata and collateral estoppel bar M.C.’s relitigation of the issue of S.O.V.’s paternity because M.C. was in privity with the State in the proceedings that led to the jury verdict.
I.
In 1989, the State brought a paternity action on behalf of M.C.,1 naming M.C. as the petitioner and M.C.’s mother, D.L.C., and the putative father, S.O.V., as respondents. At trial, the State presented evidence that S.O.V. and D.L.C. were married when M.C. was conceived, and that blood test results indicated a 99.9 percent probability that S.O.V. was M.C.’s father. This evidence raised a rebuttable presumption of paternity pursuant to section 19-4-105, 8B C.R.S. (1994 Supp.). Nevertheless, at the conclusion of trial, the jury found that S.O.V. was not M.C.’s father. The State moved for a judgment notwithstanding the verdict or, in the alternative, for a new trial. The trial court granted the State’s motion for judgment notwithstanding the verdict and held *364that S.O.V. was M.C.’s father based on the presumption raised at trial.
On appeal, the court of appeals reversed the trial court’s judgment notwithstanding the verdict, holding that a reasonable jury believing S.O.V.’s testimony could have found that the 'presumption of paternity had been overcome. People in the Interest of M.C., 844 P.2d 1313 (Colo.App.1992). The court of appeals reinstated the jury verdict and remanded the case to the trial court with directions to rule on the merits of the State’s motion for a new trial based on alleged jury misconduct.
On remand, the State added a motion for a new trial on the grounds that the trial court lacked subject matter jurisdiction on the issue of paternity because M.C. had not been represented by a guardian ad litem in the original proceedings. On April 1, 1993, the trial court denied the State’s motion for a new trial based on jury misconduct and took under advisement the State’s motion for a new trial based on jurisdictional defect. On April 5, 1993, the trial court denied the State’s motion for a new trial on the grounds of jurisdictional defect, thereby making the jury verdict of non-paternity a final judgment. The trial court determined, however, that M.C. at this time should be represented by a guardian ad litem because one was not appointed in the original proceedings. The trial court appointed a guardian ad litem to represent M.C. and to evaluate whether M.C. should collaterally attack the non-paternity judgment.
On June 3, 1993, the guardian ad litem recommended that M.C.’s interests would be best served by permitting M.C. to collaterally attack the judgment. On August 5, 1993, the trial court held a status conference, at which time-the court directed M.C.’s attorney to file an independent paternity petition on M.C.’s behalf “either in this action or in a new case as his research dictates.” On August 13, 1993, M.C. filed a motion to intervene and a new petition for declaration of paternity, both bearing the same case number as the paternity proceedings in which the original judgment was entered. S.O.V. then moved to dismiss M.C.’s new petition, arguing that M.C.’s claim was barred by the doctrines of res judicata and collateral estop-pel. On September 20, 1993, the trial court dismissed M.C.’s new petition for declaration of paternity. The trial court concluded that, although M.C. was not a party to the original action filed by the State, M.C. was in privity with the State, and that pursuant to the doctrines of res judicata and collateral estop-pel, M.C. was bound by the jury’s determination of non-paternity.
On appeal, M.C. asserted that she should be allowed to file a new petition for declaration of paternity because she was not in privity with the State in the original paternity proceedings. The court of appeals reversed the trial court’s dismissal of M.C.’s new petition and held that M.C.’s interests in the litigation sufficiently diverged from those of the State so that M.C. was not in privity with the State in the original paternity proceedings.
II.
The single issue before this court is whether the doctrines of res judicata or collateral estoppel operate to bar M.C. from collaterally attacking a jury finding of non-paternity in a prior proceeding brought by the State. The majority sufficiently sets out the requisites and effects of the doctrines of res judi-cata and collateral estoppel in section II of its opinion. Maj. op. at 358-59. However, the majority holds that these doctrines do not apply to the case at bar because a final judgment was not entered on the issue of S.O.V.’s paternity in the original paternity proceedings brought by the State. I dissent because, contrary to the majority’s conclusion, the record on appeal indicates that a final judgment was in fact entered on the jury verdict of non-paternity.
A.
The majority correctly states that “[a] final judgment is an essential prerequisite for the applicability” of the doctrines of res judicata and collateral estoppel. Maj. op. at 359. However, the record does not support the majority's conclusion that the doctrines of res judicata and collateral estoppel do not apply in this case because no final judgment *365was entered in the original paternity proceedings brought by the State.2
In the proceedings brought by the State, the jury entered a verdict of non-paternity, and the trial court entered a judgment notwithstanding the verdict. On appeal, the court of appeals reinstated the judgment and remanded the case with directions to rule on the merits of the State’s motion for a new trial. The trial court on remand denied the State’s motion for a new trial based on jury misconduct and took under advisement the State’s motion for a new trial based on jurisdictional grounds. However, I disagree with the majority’s statement that at the time the trial court applied the doctrines of res judica-ta and collateral estoppel to bar M.C. from relitigating the issue of S.O.V.’s paternity, the jurisdictional defect issue remained pending.
To the contrary, on April 5, 1993, the trial court specifically denied the State’s motion for a new trial based on jurisdictional defect. In its order denying the motion, the trial court effectively determined that the court of appeals’ reinstatement of the judgment in this ease was final. Furthermore, in its ruling of September 20, 1993, the trial court concluded that M.C. could not set aside the judgment on grounds of jurisdictional defect and pursue her paternity action against S.O.V. because she was in privity with the State and thus barred from relitigating the issue under the doctrines of res judicata and collateral estoppel.
B.
The majority also states that the lack of a final judgment is reinforced by the fact that M.C.’s new petition for declaration of paternity and motion to intervene were filed under the same case number as the original paternity proceedings filed by the State. I disagree with the majority’s conclusion that the fact that the case numbers are the same for both M.C.’s petition and the State’s paternity proceedings affects the finality of the judgment. During a status conference on August 5, 1993, after the jury verdict had become final as to the State, the trial court directed M.C.’s attorney to file a new paternity petition on M.C.’s behalf either under the same case number as the State paternity proceedings or under a new case number. The mere fact that M.C.’s attorney chose to file M.C.’s new petition under the same case number as the State’s paternity proceedings is not substantial enough to undermine the final judgment entered four months earlier on April 5, 1993.
Because the record in this case indicates that a final judgment was entered as to the jury’s verdict of non-paternity, I dissent from the majority’s conclusion that the doctrines of res judicata and collateral estoppel do not apply here.
III.
It is necessary to now turn to the issue of whether M.C. and the State were in privity in the original paternity proceedings brought by the State. The majority holds that M.C. was not in privity with the State in the original action because M.C. and the State had divergent interests for establishing paternity. Maj. op. at 361-62. The majority also states that it would be inconsistent with the provisions of the Uniform Parentage Act (the UPA), §§ 19-4-101 to -130, 8B C.R.S. (1995 Supp.), to determine that M.C. and the State were in privity during the paternity proceedings brought by the State. Maj. op. at -. I dissent because I believe that M.C. and the State were in privity during the original paternity proceedings brought by the State based on their substantial identity of interests in establishing S.O.V.’s paternity. I also dissent because I believe that, contrary to the majority’s opinion, privity between M.C. and the State is entirely consistent with the provisions of the UPA.
*366A.
Privity exists when there is a working or functional relationship between a party and non-party such that the interests of the non-party are presented and protected by the party in litigation. Public Serv. Co. v. Osmose Wood Preserving, Inc., 813 P.2d 785, 787 (Colo.App.1991). For privity to exist, there must be a substantial identity of interests between a party and a non-party so that the non-party is virtually represented in litigation. Id.
In the current case, there is a substantial identity of interests between the State and M.C. In the original paternity proceedings filed by the State, the relief sought was an order establishing S.O.V. as M.C.’s father and an order for S.O.V. to pay child support for M.C. This is the same relief requested in the new petition filed by M.C. Nevertheless, the majority states that M.C.’s interests are different from the State’s interests in establishing paternity because M.C.’s interests may include “the right to inheritance, information about family medical history, and intangible interests such as emotional and psychological benefits.” Maj. op. at 361-62. Although M.C. may have these distinct interests, the test for privity is whether the parties have a substantial identity of interests, not an exact identity of interests. Here, despite any variances in their purposes for establishing paternity, the State and M.C. essentially have the same underlying interest: determining whether S.O.V. is M.C.’s father for the benefit of M.C.3 Thus, based on their substantial identity of interests in establishing S.O.V.’s paternity, it is clear that M.C. and the State were in privity during the original paternity proceedings brought by the State.
This conclusion is supported by the Arizona Court of Appeals decision in Bill v. Gossett, 132 Ariz. 518, 647 P.2d 649 (Ct.App.1982), which held that the doctrine of res judicata bars a child from relitigating the alleged paternity of a putative father when the State has already initiated a paternity action because the State and the child are in privity in such cases. The Arizona court reached this conclusion despite its recognition that the child has interests distinct from those of the State. Id. The Gossett court reasoned that “the issue to be litigated and the effect on the child’s rights to support” are the same whether the State or the child brings the paternity action. Id. The sound reasoning found in Gossett, that privity exists between a State and a child in a paternity action brought by the State on behalf of the child, should be followed here.4
B.
The majority also states that, in paternity proceedings brought by the State where the child is not a party, it would be contrary to the provisions of the UPA to hold that the State and the child are in privity. I dissent because I believe that it is entirely consistent with the UPA to hold that the State and a child are in privity in such cases.
When the UPA was first adopted, it provided that “the child shall be made a party” to a paternity action brought on his behalf and that the child “shall be represented by his general guardian or a guardian ad litem” if he is a minor. § 19-6-110, 8B C.R.S. (1977) (emphasis added). Thus, the UPA initially required that a child be made a party to a paternity proceeding brought on his behalf and that a child be represented by a guardian ad litem in such proceedings.
At the time of the proceedings at issue, section 19-4-110, 8B C.R.S. (1989 Supp.), still provided that “the child shall be made a party” to a paternity action brought on his or her behalf. (Emphasis added.) However, section 19-4-110 was amended in 1981 to provide that if the child was a minor, “the court may appoint a guardian ad litem.” (Emphasis added.) To the extent that this provision required that the child be made a *367party but merely permitted the court to appoint a guardian ad litem for the child, it was inconsistent.. People in the Interest of E.E.A. v. J.M., 854 P.2d 1346 (Colo.App.1992). In E.E.A., the Colorado Court of Appeals interpreted this inconsistent statutory language and determined that section 19-4-110 required appointment of a guardian ad litem, despite the express permissive language of the statute. Id. at 1350.
Subsequent to the court of appeals decision in E.E.A., the legislature again amended section 19-4-110, which now provides that a child may be made a party to a paternity' action brought on his behalf and that a guardian ad litem may be appointed. § 19-4A 110, 8B C.R.S. (1995 Supp.). In light of the statute’s legislative history and the legislative amendment subsequent to E.E.A., the statutory interpretation made by the court of appeals in E.E.A should be disapproved. The UPA instead should be interpreted to merely permit — rather than require — the appointment of a guardian ad litem. More importantly, in light of such legislative history, the statute should be understood to contemplate that the State and a child are in privity where the child is not represented by a guardian ad litem, and that the child’s interests therefore will be protected by the State. For the foregoing reasons, I believe that, contrary to the majority’s conclusion, it is entirely consistent with the UPA to determine that the State and a child are in privity during paternity proceedings brought by the State on behalf of the child.5
The State, moreover, has a common law duty to represent children in certain situations under the doctrine of parens patriae. E.P. v. District Court, 696 P.2d 254, 258 (Colo.1985). When a State files suit in its role as parens patriae, it is in privity with the citizens it represents and such citizens are barred from bringing a later suit against the same defendant. Satsky v. Paramount Communications, Inc., 778 F.Supp. 505, 510 (D.Colo.1991). In the case before us, the State has an interest in determining that S.O.V. is M.C.’s father, and has an obligation under the doctrine of parens patriae to fairly and adequately represent M.C. in the paternity action.6 Because the State brought a parens patriae suit on behalf of M.C. in this case, M.C. and the State were in privity in the paternity proceedings against S.O.V., and M.C. is barred from bringing a later suit based on the same claim.
IV.
Because the record in this case indicates that a final judgment was entered on the jury’s verdict of non-paternity, and because I believe that M.C. and the State were in privity during the paternity proceedings brought by the State, I dissent.
I am authorized to say that Justice SCOTT and Justice KOURLIS join in this dissent.

. At the time of the original paternity proceedings, M.C. was eight years old. She is now fifteen years old.


. It is noteworthy that the parties have never disputed the fact that a final judgment was entered on the jury's verdict of non-paternity. Similarly, the parties have never argued on appeal that the issue of jurisdictional defect remained pending at the time the trial court dismissed M.C.'s petition on the grounds that the doctrines of res judicata and collateral estoppel barred relitigation of S.O.V.’s paternity.


. M.C.’s interests, although slightly different from those of the State, would be protected if the State successfully proved S.O.V.’s paternity.


. Gossett appears to be the only recorded decision, and the majority cites no other decision, which addresses the question of whether a State and child are in privity in a paternity proceeding brought by the State where the child is not a party.


. It is also noteworthy that the statute expressly prohibits a child's parent from representing the child as a guardian in a paternity action, but does not likewise prohibit the State from representing the child. § 19-4-110.


. It is undisputed that the issue of S.O.V.'s paternity was fully and fairly litigated by the State. Because M.C. and the State were in privity in these paternity proceedings, M.C. also had the opportunity to fully and fairly litigate this issue.